Citation Nr: 0829627	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral below the 
knee amputations.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958.  He also served in the National Guard from February 
1975 to March 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in April 2007, at the St. Petersburg RO 
before a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2007).  A transcript of the 
testimony is in the claims file.  The Board notes that a 
letter was subsequently sent to the veteran in February 2008 
informing him that the Veterans Law Judge who had conducted 
the April 2007 hearing was no longer employed by the Board.  
It was also noted that he had a right to another Board 
hearing because the law requires that the Veterans Law Judge 
who conducts a hearing on an appeal must participate in any 
decision made on that appeal.  See 38 C.F.R. § 20.707.  The 
veteran submitted a response that same month in which he 
indicated that he did want an additional hearing.  Thus, in 
March 2008, the Board remanded the matter for the purpose of 
affording the veteran an additional hearing.  The additional 
hearing was held in July 2008 at the St. Petersburg RO, 
before the undersigned, who is rendering the decision in this 
case.  A transcript of the testimony is in the claims file.  
The matter was returned to the Board in August 2008 for final 
appellate consideration.

In August 2007, the Board requested an expert medical opinion 
from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2007).  The VHA expert provided a response 
dated in October 2007.  In November 2007, the Board provided 
a copy of the opinion to the veteran to review and an 
opportunity to respond.  Later that same month, a response 
was received by the veteran, through his representative.


FINDINGS OF FACT

1.  The veteran has not been shown to have bilateral below 
the knee amputations that are causally or etiologically 
related to active military service.

2.  The veteran has not been shown to have loss or permanent 
loss of use of one or both feet, loss or permanent loss of 
use of one or both hands, permanent impairment of vision of 
both eyes with central visual acuity of 20/200 or less in the 
better eye with corrective lasses, central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
one or both knees or one or both hips, which is the result of 
an injury or disease incurred in or aggravated by active 
military service. 


CONCLUSIONS OF LAW

1.  Bilateral below the knee amputations were not caused or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007). 

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
3901, 3902 (West 2002 & Supp. 2007); 38 C.F.R. § 3.808 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

This case was remanded by the Board in March 2008.  Pursuant 
to the Board's remand instructions, in order ensure that the 
veteran was afforded due process of law, the veteran was 
scheduled for a Travel Board hearing at his local RO.  The 
hearing was held in July 2008.  Thus, the Board's remand 
instructions were complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

II. VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in April 2004 and February 2007.  The 
April 2004 letter, which pertained to the issue of service 
connection for bilateral below the knee amputations, 
addressed all four notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA with regard to the veteran's service 
connection claim.

The Board does acknowledge that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claim for eligibility to automobile or 
adaptive equipment prior to the initial rating decision in 
September 2004, which denied such eligibility.  Failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007) petition for cert. 
filed _ U.S.L.W._ (March 21, 2008) (No. 07A588).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id. at 889.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the veteran's April 2007 hearing and the initial 
Board decision in March 2008, which remanded the veteran's 
claim to ensure due process of law and afford the veteran 
another hearing.  In addition, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, and he 
has taken full advantage of these opportunities, submitting 
evidence and argument in support of his claims and testifying 
at two hearings before the Board.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dunlap, 21 Vet. App. at 118; Conway v. 
Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran 
has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, 19 Vet. App. 473, and the 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.  See Sanders, 487 
F. 3d 881.  In any event, the Board has determined that the 
veteran's eligibility to an automobile or adaptive equipment 
is barred by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, with respect to the timing requirement 
for the notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.  Sanders, 
487 F.3d 881.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. §  
5103A; 38 C.F.R. § 3.159.  Here, VA obtained the veteran's 
service medical record, VA treatment records and private 
medical records pertinent to the years after service.  
Additionally, a VHA medical opinion from a vascular 
specialist was obtained in October 2007.  This opinion 
addresses the issue of service connection for bilateral below 
the knee amputations.  The opinion report was comprehensive 
in its conclusions and the Board finds no additional 
examination or opinion is warranted.

The Board also observes that at both his April 2007 and July 
2008 hearings, the veteran indicated that he received 
treatment for his feet immediately after his separation from 
service, and that he has been continuously treated for his 
condition since that time.  However, VA provided the veteran 
several opportunities to submit additional information that 
would assist VA in identifying these records, but the veteran 
did not do so.  Pursuant to 38 U.S.C. § 5103A(c)(1)-(2), VA's 
duty to assist only extends to records that have been 
adequately identified.  Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007).  Other than for service medical records, it is 
clear that it is ultimately the claimant's responsibility to 
provide the information necessary to identify other relevant 
records.  See 38 U.S.C. § 5107(a) (except as otherwise 
provided by law, claimant has responsibility to present and 
support claim); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005); Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) 
(finding no error under section 5103A for Secretary's failure 
to obtain records that the claimant had not identified); see 
also Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc) 
("The Secretary's duty to assist does not encompass 'a duty 
to prove a claim with the claimant only in a passive role.'" 
(quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992))).  
Thus, in light of the fact that there is no indication on the 
record that the appellant has additional information to 
submit, no further development in regard to this matter is 
deemed warranted.  See 38 C.F.R. § 3.159(d) (2007); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board, 
therefore, finds that the VCAA duty to assist has been 
satisfied. 

LAW AND ANALYSIS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
below the knee amputations.  At service enlistment, the 
veteran's feet and lower extremities were found to be 
clinically normal.  He was seen several times in September 
1957 for a sore on his right ankle.  Although the veteran 
contends that he frequently suffered from calluses, corns and 
sores on his feet during service due to ill-fitting boots, 
the remainder of the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of any 
problems with his feet or lower extremities.  In fact, his 
July 1958 separation examination again found his feet and 
lower extremities to be clinically normal.  A chronic 
disability of the feet was simply not shown.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for his feet or lower 
extremities immediately following his separation from service 
or for many years thereafter.  At his July 2008 hearing, the 
veteran testified that he first sought treatment for his feet 
one month after his separation from service, or in August 
1958.  However, the veteran never identified any treatment 
records prior to 1984; therefore VA was unable to obtain any 
prior treatment records, nor has the veteran provided such 
records.  See 38 U.S.C. § 5103A(c)(1)-(2) (VA's duty to 
assist only extends to records that have been adequately 
identified); Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007).  Thus, although the Board acknowledges the veteran's 
contentions that he has experienced recurrent foot and lower 
extremity problems beginning in service, the Board finds such 
assertions regarding chronicity and continuity of 
symptomatology not to be credible.  In assessing the 
credibility of the veteran's lay statements regarding 
continuity of symptomatology since service, as noted above, 
the Board observes that such statements are entirely 
uncorroborated by any objective evidence of chronicity or 
continuity of symptomatology of foot or lower extremity 
problems until approximately 26 years post-service.  See 38 
C.F.R. § 3.303(b).  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  Moreover, the veteran's bilateral below the 
knee amputations took place in 2000 and 2001, more than 40 
years post-service.  Thus, to the extent the veteran may have 
had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a 
foot or lower extremity disorder, which ultimately led to 
bilateral below the knee amputations, did not manifest during 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of foot 
and lower extremity problems, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many decades between the period of active 
duty and the first complaints or symptoms of any foot or 
lower extremity problems is itself evidence which tends to 
show that such a disorder did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In short, there is no evidence of a chronic disability of the 
feet in service.  There is also no competent evidence of a 
diagnosis of a disability of the feet or the chronic 
residuals/symptoms related thereto for many years later.  The 
remaining question is therefore whether there is a nexus 
between the veteran's claimed feet or lower extremity 
condition, which caused him to require bilateral below the 
knee amputations. The medical evidence of record is 
conflicting.  

The evidence weighing against the veteran's claim includes 
the October 2007 VHA opinion which found that there was no 
nexus between the veteran's bilateral below the knee 
amputations and his active service.  The VHA opinion provides 
that the veteran had no documentation of extensive foot 
pathology during his service in the Navy or in the National 
Guard; however, he did have a significant history of relevant 
comorbidities, including hypertension, congestive heart 
failure, Type II diabetes mellitus and multi-level occlusive 
disease of the arteries to his lower extremities.  The VHA 
opinion provider stated that all of these conditions factored 
into the development of ischemia in the leg.  He continued to 
state that in some patients, trauma to the feet with 
infection beginning under corns and calluses leads to 
ascending infections, but in others, the tissue dies from 
lack of blood flow unrelated to foot pathology.  With regard 
to this veteran, the VHA opinion states that he underwent an 
attempted re-vascularization by femoral tibial bypass surgery 
prior to amputation.  He then developed gangrenous changes in 
his leg and ankle that were not corrected by the surgery.  
Photographs taken of the extremities show ischemic changes 
and gangrenous ulcerations of the calf and ankle.  The VHA 
opinion concluded that the location and nature of the disease 
in the veteran was not compatible with infection associated 
with prior foot pathology, and that it was not at all likely 
that the veteran's complaints of unspecified sores and corns 
during both his Navy and his National Guard service led to 
the medical conditions that required the amputations.  
Similarly, a June 2002 VAMC clinical note provides that the 
veteran's bilateral below the knee amputations were due to 
poor circulation. 

On the other hand, a private medical opinion dated in 
December 2007 from the veteran's VA primary care provider 
states that the veteran had both his legs amputated in the 
year 2000 after several bouts with gangrene, infection and 
poor circulation.  The primary care provider concluded that 
it was more likely than not that the veteran's problems which 
led to his bilateral below the knee amputations began with 
callouses [sic], sores and other lesions on his feet from 
ill-fitting shoes while in the service.  Similarly, in 
September 2005, the veteran's podiatrist provided a nexus 
opinion.  The podiatrist stated that the veteran had been a 
patient of his for several years prior to his bilateral leg 
amputations, and that the veteran had suffered from multiple 
digital contractures which caused recurrent painful 
hyperkeratoses on his feet.  The podiatrist concluded that 
the veteran's bilateral amputation was caused by an infection 
that was 100 percent caused by biomechanical pathology 
complicated by atherosclerosis. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Having reviewed the aforementioned medical opinions and 
reports, the Board finds that there is insufficient medical 
evidence to establish an etiological link between the 
veteran's bilateral below the knee amputations and his active 
service.  As noted above, the September 2005 opinion from the 
veteran's podiatrist and the December 2007 opinion from the 
veteran's primary care provider did relate the veteran's 
bilateral below the knee amputations to his active service.  
However, these opinions do not provide any supporting 
rationale for their conclusions, and are overshadowed by the 
October 2007 VHA opinion that clearly indicated that it was 
"not at all likely" that the veteran's complaints of 
unspecified sores and corns during both his Navy and National 
Guard service led to the medical conditions that required the 
bilateral below the knee amputations.  The opinion was based 
on a complete review of the entire claims file, which 
included the September 2005 podiatrist's opinion, and 
provided sound reasoning to support his conclusion.  There is 
no indication that either the veteran's podiatrist or his 
primary care provider reviewed the veteran's claims file or 
any of his service records when they penned their September 
2005 and December 2007 opinions.  Rather, these opinions were 
based on the unsubstantiated history as provided by the 
veteran.  This history, as discussed below, is at best 
questionable.  Finally, and of great significance, the VHA 
opinion was rendered by a vascular specialist.  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board 
finds the VHA opinion to be more probative than the opinions 
of the veteran's podiatrist and primary care provider.

Thus, the only other evidence linking the veteran's bilateral 
above the knee amputations to his service is his own 
contentions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The 
Board observes that at both his April 2007 and July 2008 
hearings, the veteran stated that he felt that his bilateral 
above the knee amputations were the result of his ill-fitting 
shoes which caused corns, calluses and sores on his feet 
during service.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Regarding the veteran's statements that he has experienced 
foot and lower extremity pain both during and after service, 
the Board acknowledges that he is competent to testify what 
he experienced, i.e. that his boots did not fit properly 
during service, and that, since that time, he experienced 
pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  However, the 
Board finds that the veteran's lay statements (that the 
veteran experienced a 20 year history of chronic foot 
problems, to include the development of un-healing sores and 
lesions) are outweighed by his service treatment records and 
post-service treatment records that are absent findings of 
any such problems until many years after service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  The aforementioned VHA opinion, 
which the Board finds to be the most probative medical 
opinion of record, also weighs against the veteran's argument 
as well as history.

Further, while the veteran can testify to experiencing foot 
or lower extremity pain, the veteran, as a lay person, is not 
competent to testify that his bilateral above the knee 
amputations were caused by his active service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Accordingly, the Board finds that bilateral below the knee 
amputations did not manifest during service and have not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.  Because the preponderance of the evidence is against 
the veteran's claims, the benefit of the doubt provision does 
not apply.  Therefore, the Board concludes that service 
connection for bilateral below the knee amputations is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

II.  Eligibility to automobile and adaptive equipment or 
adaptive equipment only

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated during active military service; (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes.  Alternatively, the 
Secretary shall provide each person the adaptive equipment to 
ensure that the eligible person will be able to operate an 
automobile or other conveyance in a manner consistent with 
such person's own safety and the safety of others.  
Eligibility for this benefit requires that the veteran have a 
disability that is the result of injury or disease incurred 
or aggravated during active military service in the form of 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2007).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. 
§ 4.63 (2007).

In the instant case, the evidence does not show that the 
veteran has loss or loss of use of a lower extremity, either 
hand, or permanent impairment of vision of both eyes which is 
related to service or to a service-connected disability.  The 
above denial of service connection for bilateral below the 
knee amputations clearly addresses this argument.  In the 
absence of a qualifying service-connected disability, which 
is a threshold requirement, there is no legal basis for the 
grant of financial assistance in the purchase of an 
automobile and adapted equipment or adapted equipment only.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to service connection for bilateral below the 
knee amputations is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


